Citation Nr: 0844696	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
type II, currently evaluated at 20 percent disabling.

2.  Entitlement to a higher initial rating for diabetic 
nephropathy with associated hypertension related to diabetes 
mellitus, currently evaluated at 30 percent disabling. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This claim comes before the Board of Veterans' Appeals (BVA) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Oakland, CA. 

In a letter from the veteran's Congressman dated in July 
2008, it was stated that the veteran wished to remove 
American Legion as his representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was last examined for his 
service connected diabetes in November 2004.  Subsequent to 
that examination, the veteran reported that he has been 
instructed to avoid strenuous occupational and recreational 
activities, and that he is given Vitamin B shots for this.  
As it has been four years since the last examination, and the 
latest treatment records in the file are also more than four 
years old, the Board finds that a current examination is 
needed to assess his level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the Court decided the 
case of the Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That case addressed the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), as they apply to claims 
for increase.  The Court held that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  In the instant case, the veteran has not been 
provided sufficient notice under Vazquez-Flores.  Such should 
be provided on remand.

Finally, the July 2008 letter from the veteran's Congressman 
indicated that the veteran wanted a "hearing date" 
scheduled.  The veteran should be asked what type of Board 
hearing he is requesting (i.e. Travel Board, Board 
videoconference, Board Central Office hearing in Washington, 
D.C.).  Upon clarification from the veteran, if a hearing 
other than a Board Central Office hearing is requested, the 
RO should schedule such.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice which advises the veteran that to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity his diabetes mellitus and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treat him for diabetes 
mellitus.  After securing the necessary 
release, the RO/AMC should obtain these 
records.  Additionally, relevant VA 
treatment records from the Palo Alto VA 
healthcare system dating since July 2004 
should be obtained.

3.  Schedule the veteran for a VA 
diabetes examination to determine the 
current nature and severity of the 
disorder. The VA examiner should note 
whether the veteran requires insulin 
and a restricted diet, whether he 
requires regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) to control 
diabetes, and whether he has had any 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization.  The claims folder 
must be made available to and be 
reviewed by the examiner in connection 
with the examination.

4.  After completion of the above, 
readjudicate the veteran's increased 
rating claim.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

5.  Clarify with the veteran the type 
of hearing he is requesting (i.e. 
Travel Board, Board videoconference, 
Board Central Office hearing in 
Washington, D.C.).  Upon clarification 
from the veteran, if a hearing other 
than a Board Central Office hearing is 
requested, the RO should schedule such.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


